Exhibit MARSHALL HOLDINGS INTERNATIONAL, INC. CHARTER OF THE AUDIT COMMITTEE Purpose The purpose of the Audit Committee is to assist the Board of Directors (the “Board”) in fulfilling its oversight responsibilities relating to the Company’s (1) financial statements and auditing, accounting and related reporting processes, and (2) systems of internal controls regarding finance, accounting, financial reporting, and business practices and conduct established by management and the Board. Membership and Procedures · Membership and Appointment.The Committee shall consist of at least three members of the Board, with the exact number being determined by the Board.The members of the Committee shall be appointed and replaced from time to time by the Board. · Independence and Qualifications.Each member of the Committee shall meet the independence and experience requirements of the applicable provisions of federal law and the rules and regulations promulgated thereunder and the applicable rules of The Nasdaq Stock Market, the New York Stock Exchange, or any other exchange where the shares of the Company may be listed or quoted for sale. · Resources.The Committee shall have the authority to retain, at the Company’s expense, special legal, accounting or other consultants to advise the Committee and to authorize or conduct investigations into any matters within the scope of its responsibilities.The Committee shall have sole authority to approve related fees and retention terms.The Committee may request any officer or employee of the Company or the Company’s outside counsel or independent auditors to attend a meeting of the Committee or to meet with any members of, or consultants to, the Committee, and shall have full access to all books, records, facilities and personnel of the Company in connection with the discharge of its responsibilities. · Evaluation.The Committee shall review and reassess the adequacy of this Charter annually and recommend any proposed changes to the Board. Duties and Responsibilities Described below are the common recurring activities and responsibilities of the Committee in carrying out its oversight functions.These activities and responsibilities are set forth below as a guide to the Committee with the understanding that the Committee may alter or supplement them as appropriate under the circumstances to the extent permitted by applicable law, regulation or listing standard. Documents/Reports
